Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s preliminary amendments filed June 29, 2021.

Claims 18-37 are pending and new. Claims 1-17 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24,26 and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jung Jr. (US 5,253,378) in view of Glasgow (US 2016/0275775) and Milum (US 2016/0342936).
Jung Jr teaches treatment of stained fabrics on a spotting board by placing the stain on the nose of the spotting board (Figure 1, see 42 and 20), positioning the steam near the stain and having an operator spraying the steam spray gun/compressed air until the stain is cleaned while a vacuuming device simultaneously dries the fabric and extracts soils and cleaning fluid (column 11, lines 10-36, column 12, lines 15-45; column 6, lines 14-21; column 12, lines 40-45). Jung Jr teaches a pedal that controls the vacuum (column 11, lines 30-35) and the vacuum dries the item being treated (column 12, lines 35-45).
Jung Jr does not teach the inspecting using sensors and determining whether the treatment was successful or needs a second treatment if unsuccessful.
Glasgow teaches that apparatus and systems to treat soiled garments have odor sensors to detect the odor and if the value exceeds a threshold level the user is notified it needs cleaning (abstract). Glasgow teaches an alert system when a garment is unclean and needs laundering including steaming (paragraph 0014-0015,0018). The garment is designated clean if the odor sensor detects below a threshold value (paragraph 0021). Glasgow teaches a controller stores laundering information about the garment along with an identifier of the corresponding soiled garment detection apparatus and analysis by the sensors determines a clean or soiled state (paragraph 0030). Glasgow teaches the detector can be in the cleaning device (paragraph 0033). Glasgow teaches moisture sensors, UV or photo light stain and discoloration detection sensors (paragraph 0038). Glasgow teaches after the odor or stain is detected, an alert is sent to the user with instructions on how to launder based on the odor or stain detected (paragraph 0050). Glasgow teaches laundering information and sensor data are stored (paragraph 0055).
Milum teaches that RFID tag (barcode) are attached to soiled fabrics and cleaned to remove stains inspected carefully after being spread out (paragraph 0145-0148). In cases where the article is still stained after inspection, more intensive washing formulas for stubborn stains are suggested and the info is scanned and entered to be classified based on the special type of stain, such as hydrocarbon (oil), inks (dyes) 99 so the next washing steps can be monitored carefully to remove these stubborn stains (paragraph 0148-0149). Milum teaches if after the more intensive and stain specific stain removal process are determined not to be fit they are discarded and the customer is to be billed, all data which would be stored in the RFID tag for scanning into the computer and updating the file (paragraph 0150-0155). The teachings of Milum meet the claimed limitation of a practice to tag or label stained areas of fabric so the stains can be identified, tracked and treated and the efficacy of treatment and condition of the treated textile can be stored in a computer databases based on the RFID tag scanning. The tracker of Milum would record the stains on all articles and track them and the information based on inspections and recommended future stain removal actions if necessary, since the computer collects the input this meets the limitation of a spotting productivity tracker. Milum teaches tracking the operator to determine the quality of workmanship (paragraph 0032- 0033). Milum teaches scanning bar codes and serial numbers (paragraph 0010,0092). Milum teaches a scanner (paragraph 0100)

Claims 24-29 is rejected under 35 U.S.C. 103 as being unpatentable over Jung Jr. (US 5,253,378) in view of Glasgow (US 2016/0275775) and Milum (US 2016/0342936).and further in view of Payne (US 2011/0173536) as evidenced by How to properly clean and care for stainless steel (https://blog.neo-metro.com/how-to-clean-stainless-steel/ January 18, 2022).
Jung Jr, Glasgow and Milum are relied upon as set forth above.
Jung Jr, Glasgow and Milum do no teach glass or coated non-corrosive spotting boards and pedals for steam or air.
Payne teaches it is effective practice to steam and vacuum treat stained fabrics on glass or stainless steel (non-corrosive layer) spotting boards (paragraph 0021-0022) by using a computer aided system which has color codings between treatment protocols and treatment agents based on the type of stain and fabric identify the stains and color code the appropriate treatment while inputting the data into a computer system  (paragraph 0026,0032-0034). Payne teaches foot pedals are effective to activate the steam, vacuum and air (paragraph 0022). How to Properly Clean &Care for Stainless Steel provides evidence stainless steel has a thin impervious oxide layer due to chromium on the surface (coated) and therefore is corrosion resistant.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Jung Jr, Glasgow and Milum by using a glass or stainless steel coated spotting board with foot pedals to activate the air, vacuum and steam supply as Payne teaches this is a conventional set up for spotting boards to be used an operated effectively for stain removal from substrates. Using spotting board surfaces that do not react with the chemical agents to treat fabrics is obvious so the boards are durable and do not rust and stain fabrics being treated with chemicals and water (steam). Foot pedals provide a convenient hands free method to apply air and vacuum to the substrate being treated leaving the hands free for the operator to supply chemicals and manipulate the steam gun or fabric.

Claims 24,26-29 is rejected under 35 U.S.C. 103 as being unpatentable over Jung Jr. (US 5,253,378) in view of Glasgow (US 2016/0275775) and Milum (US 2016/0342936).and further in view of Harris (US 3,619,830) as evidenced by How to properly clean and care for stainless steel (https://blog.neo-metro.com/how-to-clean-stainless-steel/ January 18, 2022).
Jung Jr, Glasgow and Milum are relied upon as set forth above.
Jung Jr, Glasgow and Milum do no teach non-corrosive, acid or alkali proof coated spotting boards and pedals for vacuum or air.
Harris teaches it is effective practice use stainless steel or any non-corrosive spotting board (non-corrosive layer) spotting boards (column 9,  lines 1-10) and foot pedals are effective to activate the vacuum and air (column 9, lines 19-23). How to Properly Clean &Care for Stainless Steel provides evidence that stainless steel has a thin impervious oxide layer due to chromium on the surface (coated) and therefore is corrosion resistant.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Jung Jr, Glasgow and Milum by using a stainless steel or other non-corrosive coated spotting board with foot pedals to activate the air and vacuum supply as Harris teaches this is a conventional set up for spotting boards to be used an operated effectively for stain removal from substrates. Using spotting board surfaces that do not react with the chemical agents to treat fabrics is obvious so the boards are durable and do not rust and stain fabrics being treated with chemicals and water (steam). Foot pedals provide a convenient hands free method to apply air and vacuum to the substrate being treated leaving the hands free for the operator to supply chemicals and manipulate the steam gun or fabric.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,-7,10,11 and 14 of U.S. Patent No. 11078449. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent overlaps in the method steps and includes all of applicant’s claimed steps.

Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,6,8,9,10-12,14,15 and 18 of U.S. Patent No.10513674. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent overlaps in the method steps and includes all of applicant’s claimed steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761